If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re ROBERT LEE COLVIN, JR.


ROBERT LEE COLVIN, JR.,                                            UNPUBLISHED
                                                                   May 14, 2019
              Petitioner-Appellant,

v                                                                  No. 341690
                                                                   Kent Circuit Court
PEOPLE OF MICHIGAN,                                                LC No. 17-009867-CZ

              Respondent-Appellee


Before: GLEICHER, P.J., and RONAYNE KRAUSE and O’BRIEN, JJ.

PER CURIAM.

       Robert Lee Colvin seeks the restoration of his rights to possess a firearm and ammunition
under MCL 28.424. This statute permits an individual who has lost those rights due to a felony
conviction, as Colvin did, to petition the circuit court for their reinstatement.

       To qualify for restoration, a petitioner must present “clear and convincing evidence” of
several prerequisite conditions, including that he or she “has successfully completed all
conditions of probation or parole imposed for the violation resulting in the prohibition.” MCL
28.424(4)(iii). The circuit court denied Colvin’s petition, finding that a probation violation
committed in 1992 meant that as a matter of law, Colvin had not “successfully completed” his
probation.

       Colvin contends that he was reincarcerated for this probation violation and later
discharged from both probation and parole. According to Colvin, this means that ultimately, he
“successfully completed all conditions of probation or parole imposed for the violation resulting
in the prohibition.” We take no position with regard to this argument, as the evidence
demonstrates that Colvin has not satisfied the restitution component of his parole.

       The circuit court record is scanty. It includes only Colvin’s petition, signed by his
attorney, as evidence of his successful completion of his parole and probation conditions. The



                                               -1-
circuit court may have viewed other evidence at the hearing, but that evidence was not filed in
the circuit court. Colvin sought leave to appeal the circuit court’s decision in this Court, and we
granted the application. In re Colvin, unpublished order of the Court of Appeals, entered June 4,
2018 (Docket No. 341690). With his brief on appeal, Colvin filed approximately 80 pages of
documents that he had not provided to the circuit court. Most are entirely irrelevant. Two,
however, reflect that Colvin cannot prevail, at least on the record that he has created so far.

        As a general rule, our “review is limited to the record established by the trial court, and a
party may not expand the record on appeal.” Sherman v Sea Ray Boats, Inc, 251 Mich App 41,
56; 649 NW2d 783 (2002). In this case, however, the appellant himself provided the outside-the-
record documents that damage his own cause. We cannot fulfill our judicial duty while ignoring
that information, especially because it directly contradicts the averments in Colvin’s petition.
Among the records filed by Colvin in this Court (but not the circuit court) are a 1996 letter from
the parole board reporting that Colvin had been discharged from parole without having paid his
court-ordered restitution and a 2008 “order of restitution” compelling Colvin to pay $7,842.00 to
Miedema Cement Contractors, the victim of Colvin’s 1992 larceny conviction. Colvin has
submitted no evidence that he satisfied this order by paying the restitution.

        On the record he has provided to us for review, Colvin’s allegation in an unsworn petition
that he “has successfully completed all conditions of probation or parole imposed for the
violation resulting in the prohibition” does not withstand scrutiny. And it bears emphasis that the
statute requires “clear and convincing evidence” of eligibility before a circuit court may restore a
felon’s right to possess a firearm. MCL 28.424(4).

        Perhaps Colvin has paid the restitution, but failed to submit evidence to that effect either
in this Court or the circuit court. If he has not yet paid, perhaps he will do so now. Although we
are intrigued by the question of whether Colvin’s probation violation, standing alone, means that
he can never regain his right to possess a firearm, any opinion in that regard would be purely
advisory. The evidence before us mandates denial of the petition.

         Accordingly, we affirm the circuit court on alternate grounds, without prejudice to Colvin
to refile his petition with supporting evidence of his compliance with the restitution order.1




                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Colleen A. O’Brien



1
  The circuit court’s December 4, 2017 order was a final order from which Colvin could have
claimed an appeal. MCR 7.202(A)(1). An application for leave to appeal in this Court was
unnecessary. If Colvin refiles his petition and is again unsuccessful, he may directly appeal as of
right.


                                                -2-